Title: To George Washington from Abraham Skinner, 19 May 1781
From: Skinner, Abraham
To: Washington, George


                        
                            Sir
                            New Windsor May 19th 1781
                        
                        In Obedience to your Excellency’s Commands of the 12th April, I have proposed the Exchange of General
                            Burgoyne and the Ballance of Privates due from the Enemy, for the Officers contained in Mr Loring’s Proposal of the 3d
                            March, which was heretofore transmitted you. This they will not accede to and pointedly refuse to pay the ballance of
                            Privates, notwithstanding their former Engagements.
                        I inclose for Your Excellency’s perusal a Copy of my Letter to Mr Loring and his answer (No. 1. and 2), by
                            which you will find they are desirous of opposing General Burgoyne against the Prisoners taken at the Cedars, tho’ they
                            have waived that Claim since the meeting of Commissioners at German Town in 1776.
                        The Enemy appear very desirous of Sending a Flag of Truce from Charles Town to Philadelphia with our
                            Prisoners, and to receive a Number of their Men in return as you will find by the inclosed proposal No. 3.
                        I have given no Answer to any of those proposals, but have endeavoured to get the Privates out of their hands
                            which they refuse to Release and Assign the most trifling reasons for their Conduct. I shall thank you Sir for your
                            further Commands, as the Prisoners in the Sugar House in New York begin to feel the effects of the hot weather, and as I
                            think the Enemy ought to be pressed to a performance of their Engagements. I am Sir Your mo. Obt Huml. servt
                        
                            Abm Skinner Comr Genl Prisrs
                        
                     Enclosure
                                                
                            
                                Sir
                                New York May 15th 1781
                            
                            I am not Authorized to assent to your proposal of the 3d of March last, but am again to propose to You
                                the Exchange of Lieutenant General Burgoyne and the ballance of Privates due to me, against and for the American
                                Officers unexchanged and Prisoners with you as contained in that proposal; for many reasons this Exchange ought
                                certainly to be carried into Execution previous to any other Exchanges whatever; Shou’d you consent to it you will
                                find that there will be Still a Ballance due from you which I am to propose may be applied to the relief of our
                                Officers to the Southward.
                            I hope you will think this proposal is by no means unreasonable, as the former Objections respecting the
                                Exchange of Lieutt General Burgoyne cannot now be made-- And as you cannot pay us the Ballance of Privates you may
                                give us equivalent in Officers. I am sir Your Mo. Obt Huml. Servt
                            
                                Abm Skinner Comy Genl Prisrs
                            
                        
                        
                     Enclosure
                                                
                            
                                sir
                                New York 15th May 1781
                            
                            In answer to your Letter of this date respecting the Exchange of Lieutt General Burgoyne I beg leave to
                                repeat the proposal made you on the 29th April for this Gentleman’s Exchange Viz.
                            Prisoners taken  at the Cedars
                            
                                
                                     
                                    Valued as ⅌ Tariff
                                     
                                    747.
                                
                                
                                    
                                    One Brigadier General Charlestown Prisr
                                    
                                    200
                                
                                
                                    
                                    One Colonel
                                    
                                    
                                         100
                                    
                                
                                
                                    
                                    
                                    
                                    1047
                                
                                
                                    
                                    Ballce in our favr to be
                                    
                                    
                                
                                
                                    
                                    hereafter accounted for
                                    
                                    
                                         3
                                    
                                
                                
                                    
                                    
                                    
                                    1044
                                
                            
                            I am with due respect Sir Your most Obedient & most humble Servt
                            
                                Josa Loring Comy Genl Pris.
                            
                        
                        
                     Enclosure
                                                
                            
                                New York 17th May 1781
                            
                            Mr Loring British Commissary General of Prisoners proposes to Mr Skinner American Commissary General of
                                Prisoners to send a Cartel Vessel or Vessels from Charlestown South Carolina in Order to Convey from thence a Number
                                of American Prisoners of War to Philadelphia, provided that on their arrival there, Mr Skinner will engage to deliver
                                a like Number of British and German Prisoners of War as shall be nominated by Mr Loring in Exchange for them, and who
                                are to be (within Eight days after the arrival of said Vessels) Embarked and dispatched with proper passports to
                                proceed to New York.
                            Mr Skinner will of course Obtain General Washington’s acquiescence to this Proposal & if it
                                should be approved of by him to be ratifyed on his part, and that he will grant the necessary Passports that such
                                Vessels as may be sent from Charles Town on the purposes before mentioned may be Considered as under the sanction of
                                Flags of truce.
                            
                                Josa Loring Comy General Prisoners.
                            
                        
                        
                    